This is an appeal by the state from an order of the district court of Muskogee county, quashing an information in a criminal action there pending, charging the defendant in error with the murder of Monroe Brown. The order of the trial court quashing the information was made for the reason that the court was without jurisdiction to entertain or consider the charge, because the accused had not been accorded a preliminary trial, as contemplated by the terms of the Constitution and statutes of this state. The state now, through the Attorney General, moves to dismiss the appeal. The application of the appellant is allowed, and the appeal dismissed.